This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and *Page 526 
inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is error in the said judgment and that the same should be reversed on authority of the opinion in the case of Langley v. Irons Land  Development Co., 94 Fla. 1010, 114 So. R. 769 and authorities there cited, both in the main opinion and in the concurring opinion by MR. JUSTICE STRUM, and it is so ordered. See also Black on Recession and Cancellation, (2nd Ed.) Sec. 419.
Reversed.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND BROWN, J., concur in the opinion and judgment.
ELLIS, J., not participating.